PER CURIAM: *
Court-appointed counsel for Valentin Rodriguez Vences has moved for leave to withdraw and has filed briefs in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the briefs, Rodriguez Venees’s response, and the record discloses no nonfrivolous issues for appeal.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Counsel’s request that Rodriguez Vences be permitted to proceed pro se on appeal is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.